Title: To George Washington from Daniel Carroll, 7 August 1781
From: Carroll, Daniel
To: Washington, George


                        
                            Sir,
                            Philadelphia Augt 7th 1781
                        
                        When the important objects, which engage your Excellencys attention, will permit you to consider the enclos’d
                            resolve of Congress, the Committee will be glad to receive your opinion, & Sentiments, on the Subject of it. I
                            have the honor to be, with the greatest respect, & esteem, Yr Excellencys Most Obt Hble Servt
                        
                            Danl Carroll
                            Chairman of the Committee
                        
                        
                            Copy of the Resolve
                            July 26. 1781
                            That a Committee be appointed to Confer with the Commander in Chief, the Board of War, and the
                                Superintendant of Finance, on the number, & arrangemt of the army for the ensuing year.
                            The Committee
                        
                        
                            Mr Carroll
                            Col. Bland
                            Genl Varnum

                        
                    